Mr. Justice Hpldom delivered the opinion of the court. 2. Landlord and tenant, § 517*—what damages landlord liable for in trespass. The entry by a landlord on demised premises during the term of a lease and while the tenant is in actual possession is a trespass which will render the landlord liable for such actual and also punitive damages as the evidence shows are assessable. 3. Landlord and tenant, § 515*—when evidence shows malicious entry by landlord. In an action of trespass by a tenant against a landlord to recover the value of property alleged to have been lost by reason of the wrongful- entry of the landlord upon the demised premises before the tenant had surrendered possession, evidence held to warrant the jury in finding that defendant acted maliciously in entering the premises. 4. Damages, § 250*—what is not evidence of prejudice of jury. In an action of trespass, where punitive damages were assessable, it cannot be said, merely because the trial court sanctions a remittitur, that the assessment of damages evidenced passion or prejudice on the part of the jury. 5. Damages, § 240*—when amount of punitive damages not disturbed on appeal. The amount of punitive damages to be awarded is, in the first instance, for the jury, and where such damages are properly assessable, the assessment will not be disturbed by a reviewing court when made within the bounds of reason. 6. Trespass, § 62*—when punitive damages not excessive. In an action of trespass, where punitive damages were assessable under the evidence, the assessment of such damages held not excessive.